PER CURIAM.
Wooten was convicted in 1944 of murder. He appealed from the judgment, which we affirmed. Wooten v. Commonwealth, 299 Ky. 598, 186 S.W.2d 652 (1945). Now, 27 years later, he seeks to vacate the judgment. RCr 11.42. His petition was denied without affording an evidentiary hearing.
*117He alleged inadequate assistance of counsel and matters related thereto. The record refutes those allegations. Dorton v. Com., Ky., 433 S.W.2d 117 (1968); Penn v. Com., Ky., 427 S.W.2d 808 (1968); Dupin v. Com., Ky., 408 S.W.2d 443 (1966); Jones v. Com., Ky., 388 S.W.2d 601 (1965).
He charged that the transcript of evidence on his trial did not accurately reflect the proceedings and that the bill of exceptions was suppressed. He is too late to make these assertions. McKinney v. Com,. Ky., 445 S.W.2d 874 (1969); Brown v. Com., Ky., 396 S.W.2d 773 (1965).
The judgment is affirmed.